 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   WHOLE E NATURE, LLC,                             Case No.: 17cv10-LAB (KSC)
12                                   Plaintiff,
                                                      ORDER OF DISMISSAL
13   v.
14   THE WONDERFUL COMPANY, LLC,
15                                 Defendant.
16
17         The parties’ joint motion to dismiss (Docket no. 36) is GRANTED. This action is
18   DISMISSED WITH PREJUDICE and the parties shall each bear their own costs and
19   attorney’s fees.
20
21         IT IS SO ORDERED.
22   Dated: October 30, 2018
23
24
25
26
27
28

                                                  1
                                                                             17cv10-LAB (KSC)
